981 So.2d 1250 (2008)
STATE of Florida, Appellant,
v.
Josephine DEMERE, Appellee.
No. 5D07-1160.
District Court of Appeal of Florida, Fifth District.
May 16, 2008.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellant.
Paula C. Coffman, Orlando, for Appellee.
PER CURIAM.
AFFIRMED.
GRIFFIN and ORFINGER, JJ., concur.
EVANDER, J., concurs specially, with opinion.
EVANDER, J., concurring specially.
I would simply observe that when an attorney refuses to present any evidence at a pretrial hearing because he disagrees with the trial court's determination as to which party has the burden of proof, he does so at considerable risk.